In a negligence action to recover damages for personal injuries, etc., defen*831dant appeals from a judgment of the Supreme Court, Suffolk County, entered July 8, 1980, which is in favor of plaintiff Mattia Sciacca in the principal sum of $120,000 and in favor of plaintiff Caterina Sciacca in the principal sum of $5,000, upon a jury verdict. Judgment insofar as it is in favor of plaintiff Caterina Sciacca affirmed, without costs or disbursements. Judgment insofar as it is in favor of plaintiff Mattia Sciacca reversed, on the law, without costs or disbursements, and, as between said plaintiff and defendant, action severed and new trial granted with respect to the issue of damages only, unless within 20 days after service upon plaintiff Mattia Sciacca of a copy of the order to be made hereon, with notice of entry thereof, said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor from $120,000 to $60,000 and to the entry of an amended judgment accordingly, in which event the judgment in his favor, as so reduced and amended, is affirmed, without costs or disbursements. The verdict in favor of plaintiff Mattia Sciacca was excessive to the extent indicated herein. Titone, J.P., Lazer, Mangano and Cohalan, JJ., concur.